ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review dated April 19, 2006 of an Order of Eviction issued by the Tribal Court. The parties appeared pro se.
Upon review of the Petition and the file, this Court finds as follows:
1. The Order of Eviction was based on the Petition and evidence produced at the hearing on said matter.
2. The Order of Eviction was granted pursuant to the default of Respondent, Randy Ackerman, Who failed to appear for the hearing.
3. The Fort Peck Court of Appeals shall not set aside any factual determination of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202.
4. The evidence in the record is that presented by Petitioner, Milton Ber-glee, and there is no substantial evidence in the record to support a conclusion other than that reached by the Tribal Court.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1.The Petition for Review be, and the same is hereby denied.